I am of the opinion that a rehearing should be granted in this case, and that the judgment in this cause affirming the judgment of the trial court in part should be set aside, and that this cause should be reversed and remanded, for the reason that it appears from the record that the judgment of the court below was rendered without any evidence to support the same in this:
1. No evidence was offered by the appellee, plaintiff in the court below, except the verified account referred to in the opinion herein.
2. This verified account was not offered in court, and was not in court when the judgment by default was taken.
3. It was afterwards exhibited to the judge in his office.
A judge in his office, though in the same building where the court was held, is no more the court than he would be on the street or elsewhere.
A judgment rendered without any evidence to support it is void.